{¶ 67} I agree that ineffective assistance of counsel is not demonstrated. The claim requires a showing that, as a result of his attorney's ineffectiveness, a defendant was deprived of a substantive or procedural right to which the law entitles him. Lockhart v. Fretwell (1993),506 U.S. 364, 113 S. Ct. 838, 122 L. Ed. 2d 180. That occurred inStrickland v. Washington (1984), 466 U.S. 668,104 S. Ct. 2052, 80 L. Ed. 2d 674, because counsel failed to offer certain mitigating evidence in the sentencing phase of a capital-murder case, which state law permitted the defendant to offer. However, Strickland went on to state:
 {¶ 68} "We need not consider the role of counsel in an ordinary sentencing, which may involve informal proceedings and standardless discretion in the sentencer, and hence may require a different approach to the definition of constitutionally effective assistance. A capital sentencing proceeding like the one involved in this case, however, is sufficiently like a trial in its adversarial format and in the existence of standards for decision, that counsel's role in the proceeding is comparable to counsel's role at trial — to ensure that the adversarial testing process works to produce a just result under the standards governing decision."466 U.S. at 686-687, 104 S. Ct. 2052, 80 L. Ed. 2d 674. (Citations omitted.) *Page 191 
 {¶ 69} Applying the rules of Strickland
and Lockhart, the Supreme Court has repeatedly held that a claim of ineffective assistance of counsel may apply to the sentencing phase of capital-murder cases. Williams v.Taylor (2000), 529 U.S. 362, 120 S. Ct. 1495,146 L. Ed. 2d 389; Wiggins v. Smith (2003), 539 U.S. 510,123 S. Ct. 2527, 156 L. Ed. 2d 471; Rompilla v. Beard (2005),545 U.S. 374, 125 S. Ct. 2456, 162 L. Ed. 2d 360; Florida v.Nixon (2004), 543 U.S. 175, 125 S. Ct. 551,160 L. Ed. 2d 565.
 {¶ 70} In the present case, defendant-appellant Wile was convicted on his negotiated pleas to one count of possession of cocaine and one count of possession of criminal tools, both fifth-degree felonies. The trial court sentenced Wile to the maximum terms of incarceration available for that degree of felony, 12 months, R.C. 2929.14(A)(5), to be served consecutively. The court had full discretion to do that.State v. Foster, 109 Ohio St. 3d 1, 2006-Ohio-856,845 N.E.2d 470. The only standards it was required to apply were the purposes and principles of sentencing in R.C. 2929.11 and the seriousness and recidivism factors in R.C. 2929.12.
 {¶ 71} Measured in relation to all relevant criteria, the proceeding in which counsel's ineffectiveness allegedly occurred was an "ordinary sentencing" in whichStrickland instructs that "a different approach" is appropriate. Counsel's failure to ask for a continuance in order to purge the presentence-investigation report of an alleged error did not deprive defendant-appellant of a substantive or procedural right to which the law entitles him.Lockhart. Indeed, counsel brought the error to the court's attention. The court's somewhat equivocal response did not prejudice defendant-appellant, when the record amply demonstrates that the court relied on other facts and circumstances in relation to the discretion reposed on the court by R.C. 2929.11 and 2929.12 to arrive at the sentence it imposed. Ineffective assistance of counsel is therefore not demonstrated. *Page 192